Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13, 15, 16, 18, and 19 of O. Black et al., US 16/769,845 (Dec. 20, 2017) are pending.  Claims 4, 8-13, 15, 16, 18, and 19 to the non-elected species/inventions of Group (II)-(IV) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-3 and 5-7 have been examined on the merits and are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (I), claims 1-7, without traverse in the Reply to Restriction Requirement filed on June 29, 2022, is acknowledged.  Claims 8-13, 15, 16, 18, and 19 to the non-elected invention of Groups (II)-(IV) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  The restriction of the previous Office action cited N. Brovtsyna et al., 152 Journal of Membrane Biology, 77-87 (1996) (“Brovtsyna”) compound L as breaking unity of invention.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This was in error as the compounds disclosed in Brovtsyna do not fall within the scope of the current claims.  For example compound L does not meet the limitations of Rn or Rm of claim 1, Formula (II).   However, the restriction requirement is maintained in view of lack of unity of invention over B. Brown et al., WO2013/059496 (2013) (“Brown”) per the §§ 102/103 rejections below.  

Election of Species

Pursuant to the election of species requirement, Applicant elected the following species grouping of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As such Applicant has not complied with the election of species requirement.  The restriction set forth the following:

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single disclosed species of a compound of general formula (I), (II), (III) or (IV) to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

See Restriction issued on April 29, 2022.  Rather than a disclosed species, Applicant has improperly elected a species grouping.  See MPEP § 1893.03(d) (Form paragraphs 18.20, 18.22).  Applicant has not provided evidence showing the species encompassed by formula (I) to be obvious variants of each other.  See MPEP § 1893.03(d) (Form paragraph 18.22).  Further, a prima facie case that the species encompassed by formula (I) lack unity of invention is evidenced by the § 102/103 rejections over B. Brown et al., WO2013/059496 (2013) (“Brown”). In response to this Office action, Applicant is required to elect a single disclosed species within the genus of formula (I). Such species are disclosed in the specification at pages 37-51.  

The elected species grouping was searched and found to be unpatentable over B. Brown et al., WO2013/059496 (2013) (“Brown”) (see §§ 102/103 rejections below).  MPEP § 803.02(III)(C)(2)).  The search was extended to the additional species cited in the § 102/103 rejections below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claim 4 is provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species grouping.  That is, there is no disclosed species meeting the limitations of claim 4 (i.e., a species “wherein X1 and X2 are a branched divalent hydrocarbon group”) disclosed in the specification or claims.   As the restriction requires election of disclosed species, the elected species grouping does not read on claim 4.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over B. Brown et al., WO2013/059496 (2013) (“Brown”)

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Brown et al., WO2013/059496 (2013) (“Brown”).  Brown discloses amine-based lipid compounds, including amino-amine and aminoamide cationic lipids, as well as formulations thereof, for the delivery of one or more therapeutic agents.  Brown at page 1, lines 25-35.  Brown discloses that In one aspect, the invention features a formulation including any compound described herein (e.g., one or more compound provided in Table 1), or a pharmaceutically acceptable salt thereof.  Brown at page 7, lines 23-24.  Brown further discloses In some embodiments, the compound is selected from the group consisting of L-1, L-3, L-4, L-7, L-9, L-10, L-11, L-12, L-15, L-16, L-17, L-18, L-19, L-30, L-31, L-32, L-33, L-34, L-42, L-43, and L-49, or a pharmaceutically acceptable salt thereof.  Brown compounds L-3 and L-4 have the following structure.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


With respect to genus size of pharmaceutically acceptable salts of L-3 or L-4, there are only five different combinations of neutral versus positively charged nitrogen atoms.  Accordingly, one of ordinary skill can envisage the following salts of L-3 or L-4 from the genus of five pharmaceutically acceptable salts of L-3 or L-4:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

In this regard, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because ‘one skilled in [the] art would . . . envisage each member’ of the genus.  MPEP § 2131.02(III) (citing In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962)).  Accordingly, Brown discloses each and every limitation of claims 1 and 5, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2).  

§ 102(a)(1) Rejection over American Cyanamid, GB 898,928 (1961) (“American Cyanamid”)

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by American Cyanamid, GB 898,928 (1961) (“American Cyanamid”).  American Cyanamid teaches compositions for the treatment of tuberculosis of formula I.   American Cyanamid at page 1, col. 1, lines 10-20.  American Cyanamid discloses the following example compound of formula I.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


American Cyanamid at page 3, 2nd listed compound in Table 1.  This example compound falls within the scope formula (II) of claims 1, 2 and 5-7 and therefore anticipates these claims.  


§ 102(a)(1) Rejection over M. Masaki et al., EP 0235942 (1987) (“Masaki”)

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Masaki et al., EP 0235942 (1987) (“Masaki”).  Masaki teaches alkylenediamines which effectively function as a glutamate blocker of formula I.   Masaki at page 2, lines 14-23.  Masaki discloses dihydrochloride salts that fall within the scope of claimed formula (II).  For example, Masaki discloses preparation of the following example dihydrochloride salt indexed by CAS as RN 112184-52-8.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Masaki at pages 12-14.   This example compound falls within the scope formula (II) of claims 1-3, 5, and 7 and therefore anticipates these claims.  

In making any amendment, Applicant should consider the additional anticipating/relevant compounds that are disclosed in Masaki.   In this regard, a copy of CAS Abstract M. Masaki et al., EP 0235942 (1987) (which lists additional relevant/anticipating compounds) is attached to the PTO-892.  


§ 102(a)(1) Rejection over CAS Abstract of R. Shepherd et al., 5 Journal of Medicinal & Pharmaceutical Chemistry, 823-835 (1962)(“CAS Shepherd”)

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract of R. Shepherd et al., 5 Journal of Medicinal & Pharmaceutical Chemistry, 823-835 (1962) (“CAS Shepherd”).  Shepherd discloses the following dihydrochloride salt indexed by CAS as RN 1087409-62-8.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


See, CAS Abstract of R. Shepherd et al., 5 Journal of Medicinal & Pharmaceutical Chemistry, 823-835 (1962).1  The foregoing compound falls within the instantly claimed genera of formula (II) and therefore anticipates claims 1-3, 5, and 7.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over B. Brown et al., WO2013/059496 (2013) (“Brown”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

B. Brown et al., WO2013/059496 (2013) (“Brown”)

Brown discloses amine-based lipid compounds, including amino-amine and aminoamide cationic lipids, as well as formulations thereof, for the delivery of one or more therapeutic agents.  Brown at page 1, lines 25-35.  Brown discloses that In one aspect, the invention features a formulation including any compound described herein (e.g., one or more compound provided in Table 1), or a pharmaceutically acceptable salt thereof.  Brown at page 7, lines 23-24.  Brown discusses and provides examples of pharmaceutically acceptable salts and discloses that salts of the disclosed compounds can be prepared in situ during the final isolation and purification of the compounds of the invention or separately by reacting the free base group with a suitable organic acid.  Brown at page 25, lines 1-20.  Brown further discloses the following genera (IId) or a pharmaceutically acceptable salt thereof.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Brown at page 4, lines 13-20.  Brown further discloses In some embodiments, the compound is selected from the group consisting of L-1, L-3, L-4, L-7, L-9, L-10, L-11, L-12, L-15, L-16, L-17, L-18, L-19, L-30, L-31, L-32, L-33, L-34, L-42, L-43, and L-49, or a pharmaceutically acceptable salt thereof.  Brown at page 5, lines 1-3.  Thus, Brown discloses the following two example compounds that fall within the scope of formula (IId).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Brown at pages 28-29.  Brown compounds L-3 and L-4 meet each and every limitation of claims 1 and 5  formula (I) (elected species grouping) except that Brown does not specifically disclose these compounds in di-salt form.  

Brown further discloses In another aspect, the invention features a method of treating or prophylactically treating a disease in a subject, the method including administering to the subject any compound described herein (e.g., one or more compound provided in Table 1), or a pharmaceutically acceptable salt thereof, any formulation described herein, or any composition described in an amount sufficient to treat the disease.  Brown at page 13, lines 1-5.  

Claims 1 and 5 Are Obvious Brown

Claims 1 and 5 are obvious over Brown for the following reasons.  In a first § 103 obviousness rational, the rejection is supported as a simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(B).  As discussed above, Brown discloses a method for treatment of disease that comprises administering a compound disclosed in Table 1 or a pharmaceutically acceptable salt thereof.  Thus, Brown teaches that the pharmaceutically acceptable salts of L1 or L-3 are alternatively useable in the disclosed method of disease treatment.  

Accordingly, one of ordinary skill is motivated to substitute the pharmaceutically acceptable salts of L-3 or L-4, for instance the following dihydrochloride salts of L-3 or L-4:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


that fall within the scope of claim 1, formula (I) in the disclosed method of disease treatment.  Thus, each and every limitation of claim 1 is met.  The results are predictable because Brown teaches that the small and well-defined genus of pharmaceutically acceptable salts of L-3 or L-4 are alternatively suitable.  MPEP § 2143(B).  With respect to genus size of pharmaceutically acceptable salts of L-3 or L-4 , there are only five different combinations of neutral versus positively charged nitrogen atoms.  

In an alternative rational, one of ordinary skill is motivated with a reasonable likelihood of success to select either of Brown compounds L-3 or L-4 for further development in view of Brown’s specific disclosure that these specific compounds are useful for the delivery of one or more therapeutic agents.  See MPEP § 2143(B) (discussing “lead compound cases” in Examples 9-11 with respect to pharmaceutical applications); see also, MPEP § 2143(B), Example 11 (citing Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009) a ‘restrictive view of the lead compound test would present a rigid test similar to the teaching-suggestion-motivation test that the Supreme Court explicitly rejected in KSR’).  One of ordinary skill in the art is further motivated to modify/optimize/use either of Brown compounds L-3 or L-4 by converting to a pharmaceutically acceptable diamino-salt thereby arriving at the claimed compounds.  One of ordinary skill in the art is so motivated because Brown specifically teaches that pharmaceutically acceptable salts of L-3 and L-4 are alternatively useful for therapeutic drug delivery. That is, Brown teaches the specific modification of L-3 or L-4 so as to arrive at the claimed compounds.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Compound RN 1087409-59-3 was not found in the underlying reference R. Shepherd et al., 5 Journal of Medicinal & Pharmaceutical Chemistry, 823-835 (1962) that was cited by CAS.